Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 7/29/2021. 
Claims 1, 3-11, 13-17 and 19-20 are allowed. 
Claims 2, 12, 18 are cancelled. 
            
    Allowable Subject Matter
Claims 1, 3-11, 13-17 and 19-20 are allowed. 
                        
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2021.  Accordingly, the information disclosure statement is being considered by the examiner.

Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hunt et al US Patent 10,111,099 teaches authorized access by users to protected content on a device, identified by the device with multiple portions to be consumed by users based on device permission and user role. 

Zaretsky et al US Patent 10,802,760 teaches dynamic application-aware storage optimization with application core to create plurality of workload descriptors, where the workload descriptor represents load requirements to implement application program. 

Zhao et al US Patent 9,948,649 teaches secure access request to access a resource by obtaining rating information based on receiving request, where access rule based on rating information identifies an access indicator related to resource and access rule to the rating information. 

Burba et al US Patent 9,384,334 teaches allowing of protected content to be transferred securely to multiple devices via multiple wireless networks hosted by various multiple devices by checking of licensed to consume protected content with identified services for particular device. 

Mahaffey et al US Patent 8,108,933 teaches detecting and preventing attacks and malware on mobile devices by analyzing data, executable data files, in order to prevent known and unknown attacks with malware vectors by security analysis of data as ‘known good’, ‘known bad’, and decision components. 
                                         
Santeufemia et al US Patent 7,711,605 teaches secure management of adult digital content with secure database, server, user verification, payment verification and sessionCode from server verification. 

REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds claims dated 7/29/2021 are persuasive for reason of allowance.  
The prior art of record does not explicitly disclose, in light of other features recited in independent claims 1, 11 and 15 as follows :
Claim 1 ‘ .. the method comprising:
	receiving a request to access digital data at a first wireless node after the request was
forwarded by a second wireless node, wherein the request is sent to a computer that performs
a security function associated with the digital data;
	receiving a response to the request that identifies that the request is associated with a
bad content rating, wherein the request to access the digital data is blocked based on the
association with the bad content rating;
	storing data in a cache memory of the first wireless node that cross-references an
identifier of the digital data with the bad content rating; and 
	sending the response to the second wireless node for storage of the data cross-
referencing the identifier with the bad content rating in a cache memory of the second wireless
node, wherein each wireless node that receives the request also stores in a respective cache
memory the data cross-referencing the identifier with the bad content rating, and wherein a
second request to access the digital data is prevented from being forwarded from at least one of
the first or the second wireless nodes based _on the data cross-referencing the identifier with the bad content rating stored at the respective cache memory.’ with additional detailed steps in claim(s) as described in independent claim(s) on 7/29/2021. 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim(s) under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431